                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

BRIGETTE D. BARFIELD                         )
                Plaintiff,                   )
                                             )
v.                                           )       AMENDED JUDGMENT
                                             )
                                             )       No. 5:17-CV-314-FL
                                             )
NANCY A. BERRYHILL,                          )
Commissioner of Social Security,             )
                     Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties consent motion to amend order regarding payment of attorney fees, coss
and expenses under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
November 8, 2018, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $4,850.00, $20.01 in expenses and $400.00 in filing fees.

This Judgment Filed and Entered on November 8, 2018, and Copies To:

George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Stephen F. Dmetruk, Jr. (via CM/ECF Notice of Electronic Filing)

November 8, 2018                      PETER A. MOORE, JR., CLERK
                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk
